Citation Nr: 1236870	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-23 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) of the Regional Office (RO) in Cleveland, Ohio; and, a June 2008 rating decision issued by the VA Regional Office in Houston, Texas.  In both decisions, entitlement to service connection for PTSD was denied.  

The Veteran's notice of disagreement with those denials was received at the RO in June 2008.  The RO issued a statement of the case in June 2009 that addressed multiple issues, including the denial of service connection for PTSD.  However, the Veteran clarified in his substantive appeal that he only wanted to appeal to the Board the issue of entitlement to service connection for PTSD.  

The issue of entitlement to service connection for PTSD has been recharacterized as entitlement to service connection for a psychiatric disability, to include PTSD.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In a VA Form 9, Appeal to Board of Veteran's Appeals, received at the Board in July 2009, the Veteran specifically requested to appear for a personal hearing before a Veterans Law Judge at the RO in conjunction with this appeal.  

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700(a) (2011).  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he requests one.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2011).  The Veteran has indicated his desire to appear before the Board to present testimony in support of his appeal.  Therefore, the case is remanded for the Veteran to be scheduled for a personal hearing.  

In April 2012, the RO received a February 2012 Request for Expedited Processing form with regard to the Veteran's claim.  This form notes that the Veteran requested that the RO immediately certify his case to the Board.  The Veteran waived (1) Agency of Original Jurisdiction (AOJ) consideration of additional evidence submitted, and (2) the 30 day waiting period before having the case certified to the Board on appeal.  However, he did not waive his right to a Board hearing after the case was certified.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing at the RO and notify the Veteran and his representative of the date, time, and place of the hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

